

117 S2240 IS: Volunteer Innovation Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2240IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Young (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a national and community service pay for results program.1.Short titleThis Act may be cited as the Volunteer Innovation Act.2.National Service Pay for Results Pilot ProgramSubtitle H of title I of the National and Community Service Act of 1990 (42 U.S.C. 12653 et seq.) is amended—(1)by redesignating parts IV and V as parts V and VI, respectively; and(2)by inserting after part III the following:IVNational Service Pay for Results Program198L.DefinitionsIn this part:(1)B Corps entityThe term B Corps entity means a private for-profit entity that—(A)has social sustainability or environmental performance standards;(B)has accountability standards; and(C)is transparent in reporting the entity's social or environmental performance. (2)B Corps partnershipThe term B Corps partnership means a partnership between a B Corps entity and one or more community-based entities (as such term is defined in section 101).(3)Eligible entityThe term eligible entity means—(A)a B Corps partnership; or(B)a community-based entity (as defined in section 101).(4)InterventionThe term intervention means a specific service delivered to achieve an impact through a national service pay for results project.(5)National service pay for results modelThe term national service pay for results model means a method of financing national service programs in which—(A)Federal funds are awarded to a eligible entity, only if the eligible entity achieves certain outcomes agreed on by the entity and the Corporation;(B)the eligible entity coordinates with the Chief Executive Officer and investors to identify—(i)an intervention expected to produce the outcome; and(ii)investors to fund the delivery of the intervention; and(C)the eligible entity implements the intervention through the use of participants.(6)National service pay for results projectThe term national service pay for results project means a project that finances national service programs using a national service pay for results model.(7)ParticipantThe term participant has the meaning given the term in section 101. 198M.National Service Pay for Results Pilot Program(a)Planning periodNot later than 15 days after the date of enactment of this section, the Corporation shall begin a planning and consultation period in order to assess appropriate outreach needed to potential applicants. The Corporation shall conduct an internal review and assessment to plan appropriate allocation of staff and other resources needed to ensure successful implementation of the program under this section.(b)Notice(1)In GeneralNot later than 12 months after the date of enactment of this part, the Chief Executive Officer shall publish in the Federal Register a request for proposals from eligible entities for national service pay for results projects in accordance with this section.(2)Manner of noticeThe Corporation shall provide advance notice to potential eligible entity applicants of any national service priorities to be in effect for a fiscal year, in the same manner as such notice is provided under section 122(f)(2).(c)Required outcomes for National Service Pay for Results projectTo qualify as a national service pay for results project under this part, a project must effectively utilize participants to produce 1 or more measurable, clearly defined outcomes that result in Federal savings and social benefit through any of the activities described in subparagraphs (B) of paragraphs (1) through (5) of section 122(a).(d)Application requiredThe notice described in subsection (b) shall require a eligible entity to submit, not later than 6 months after the date of publication in the Federal Register under subsection (b), an application for the national service pay for results project that addresses each of the following:(1)The outcome goals of the project.(2)The anticipated number of participants needed to implement the project.(3)The criteria used to determine the eligibility of a participant for the project, including how the potential participants will be identified, how such participants will be recruited for the project, and how such participants will be trained for their roles in the project.(4)A description of each intervention in the project and anticipated outcomes of the intervention.(5)A plan for implementing each intervention through the use of participants.(6)Rigorous evidence demonstrating that the intervention can be expected to produce the desired outcomes.(7)The target population that will be served by the project.(8)The expected social benefits to individuals who receive the intervention, the participants working on the project, and others who may be impacted.(9)The projected cost to the eligible entity to carry out the project, and any costs to the Federal, State, or local government associated with the project. (10)Projected Federal, State, and local government savings and other savings, including an estimate of the savings to the Federal Government, on a program-by-program basis and in the aggregate, if the project is implemented and the outcomes are achieved as a result of the intervention.(11)If savings resulting from the successful completion of the project are estimated to accrue to a State or local government, the likelihood of the State or local government to realize those savings.(12)A description of the expertise of the eligible entity, including a summary of the experience of the eligible entity in delivering the proposed intervention or a similar intervention, or demonstrating that the eligible entity has the expertise necessary to deliver the proposed intervention.(13)An explanation of the experience of the eligible entity in raising private and philanthropic capital to fund social service investments.(14)A description of the expertise of investors that the eligible entity intends to partner with, to the extent that the eligible entity may have identified those investors by the time the application is submitted.(15)A summary of the unmet need in the area where the intervention will be delivered or among the target population who will receive the intervention.(16)The proposed payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds.(17)The project budget.(18)The project timeline, provided that, notwithstanding section 187, all projects shall be limited to a duration of 5 years.(19)The criteria used to determine the eligibility of an individual to be served by the project, including how selected populations will be identified, how they will be referred to the project, and how they will be enrolled in the project.(20)The evaluation design.(21)The metrics that will be used in the evaluation to determine whether the outcomes have been achieved as a result of the intervention and how the metrics will be measured.(22)An explanation of how the metrics used in the evaluation to determine whether the outcomes achieved as a result of the intervention are independent, objective indicators of impact and are not subject to manipulation by the eligible entity or investor.(23)A summary explaining the independence of the evaluator from the other entities involved in the project and the evaluator's experience in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions.(24)Any potential payment disputes related to the outcomes of the evaluation.(25)The capacity of the eligible entity to deliver the intervention to the number of participants the eligible entity proposes to serve in the project.(26)The assurances described in sections 131(e) and 132(a), except that such assurances shall apply to the project carried out using assistance provided under this part.(e)Prohibited activities and ineligible organizations(1)Community-based entitySection 132A shall apply to community-based entities carrying out a national service pay for results project under this part and to participants in those projects.(2)B corps entityFor purposes of section 132(a)(1) and section 132A(a)(8)(A), a B Corps entity shall not be considered a business organized for profit.198N.Awarding National Service Pay for Results Pilot Program funds(a)Timeline in awarding agreement(1)In GeneralNot later than 3 months after the deadline for applications in accordance with section 198M has expired, the Chief Executive Officer shall select not less than 4 and not more than 6 community-based entities or eligible entities to participate in national service pay for results projects. (2)Fewer applicantsNotwithstanding paragraph (1), if fewer than 4 community-based entities or eligible entities meet the requirements of this part, the Chief Executive Officer may select fewer than 4 entities or partnerships.(b)Considerations in awarding agreementIn determining whether to enter into an agreement for a national service pay for results project (the application for which was submitted under section 198M) the Chief Executive Officer shall—(1)seek to ensure geographic diversity in selected entities, including by selecting not less than 1 eligible entity that plans to serve a rural community and not less than 1 eligible entity that plans to serve an urban community; and(2)consider—(A)the anticipated utilization of participants, and whether the eligible entity plans to utilize participants who come from a high-risk background;(B)the value to the Federal Government of the outcomes expected to be achieved if the outcomes specified in the agreement are achieved as a result of the intervention;(C)the likelihood, based on evidence provided in the application and other evidence, that the eligible entity will achieve those outcomes;(D)the savings to the Federal Government if the outcomes specified in the agreement are achieved as a result of the intervention;(E)the savings to State and local governments if the outcomes specified in the agreement are achieved as a result of the intervention; and(F)the expected quality of the evaluation that would be conducted with respect to the agreement.(c)Agreement authority(1)Agreement requirementsThe Chief Executive Officer may enter into an agreement for a national service pay for results project with an eligible entity selected under this part if the Chief Executive Officer determines that each of the following requirements are met:(A)The eligible entity agrees to achieve 1 or more outcomes as a result of the intervention, as specified in the agreement and validated by independent evaluation, in order to receive payment.(B)The Federal payment to the eligible entity for each specified outcome achieved as a result of the intervention is less than or equal to the value of the outcome to the Federal Government over a period not to exceed 10 years, as determined by the Chief Executive Officer, in consultation with the entity.(C)The project will begin not more than 12 months after the eligible entity has been selected.(D)Notwithstanding section 187, the duration of the project does not exceed 5 years.(E)The eligible entity has demonstrated, through the application submitted under section 198M, that, based on prior rigorous experimental evaluations or rigorous quasi-experimental studies, the intervention can be expected to achieve each outcome specified in the agreement.(F)The eligible entity has experience raising private or philanthropic capital to fund social service investments. To the extent the eligible entity does not have such experience or is unable to secure private or philanthropic capital prior to its application submission, the Corporation may assist selected programs in attaining such funding. (G)The eligible entity applying for the program has shown that it has experience delivering the intervention, a similar intervention, or has otherwise demonstrated the expertise necessary to deliver the intervention.(H)The project will utilize participants to implement the intervention.(2)Ability to finance project(A)PlanOn the date that is 6 months after the date of an agreement under this subsection—(i)the eligible entity shall provide the Chief Executive Officer with a plan demonstrating that the entity has the capability to fully fund the up-front costs of the project and will have such funds available and reserved for the project not later than 1 year after the date of such agreement; and(ii)if the Chief Executive Officer finds that the eligible entity is not likely to have the capability to fully fund the up front costs of the project, the Chief Executive Officer may terminate such agreement.(B)Funds reservedOn the date that is 6 months after the date of an agreement under this subsection, if the eligible entity does not have the funds available and reserved to fully fund the up-front costs of the project, the Chief Executive Officer may terminate the agreement under this subsection.(3)Impact of selectionSubject to paragraph (2), for purposes of applying provisions of subtitles C, D, and F under this part, if the Corporation enters into an agreement with an entity for a project under this section—(A)the project shall be considered to be a national service program under section 122(a); and(B)the entity shall be considered to be a grant recipient under subtitle C.(4)Payment(A)In GeneralThe eligible entity selected under this part shall pay the entire up-front costs of the project under this part.(B)Outcome paymentThe Corporation shall pay the selected eligible entity, after completion of the project, only if the independent evaluator described in section 198N–1(b) determines that the national service pay for results project has met the requirements specified in the agreement and achieved an outcome as a result of the intervention, as specified in the agreement and validated by independent evaluation.(C)Amount of paymentThe Corporation shall have discretion in determining the amount of funds awarded for each pay for results project under this part, except that such amount shall be specified as part of the agreement with each entity under this section and shall be consistent with the requirements of part III of subtitle C, and subtitle D.(D)Applicability of limitation on program grant costsSection 189 shall not apply to a pay for results project under this part.(d)National service members(1)In GeneralFor purposes of applying subtitles C, D, and F under this part, the Corporation shall consider a participant in a pay for results project under this part to be a participant in a national service program in the same manner as, and under the same conditions as, a participant in a program under subtitle C. Unless otherwise specified in this part, the terms and conditions applicable to a participant under subtitle C, including the terms and conditions described under part III of that subtitle, shall apply in the same manner to a participant who participates in a pay for results program under this part.(2)eligible entity responsibilityEach selected eligible entity will be responsible for recruiting, selecting, and training the participants participating in projects carried out by that eligible entity under this part, consistent with part III of that subtitle. The entity shall carry out the responsibilities and authorities described in part III of that subtitle for a grant recipient.(3)Eligibility for educational awardParticipants in a pay for results project under this part shall be eligible for a national service educational award described in section 146 in the same manner as, and under the same conditions as, individuals who participate in other approved national service positions.198N–1.Evaluations(a)Authority To enter into agreementsFor each eligible entity awarded a national service pay for results project approved by the Chief Executive Officer under this part, the Corporation shall enter into an agreement with such eligible entity to pay for all or part of the independent evaluation to determine whether the entity’s project has achieved a specific outcome as a result of the intervention in order for the selected entity to receive outcome payments under this part.(b)Evaluator qualificationsThe Corporation may not enter into an agreement with an entity under this section unless the Corporation determines that—(1)the evaluator is independent of the other parties to the agreement; and(2)the evaluator has demonstrated substantial experience in conducting rigorous evaluations of program effectiveness including, where available and appropriate, well-implemented randomized controlled trials on the intervention or similar interventions.(c)Methodologies To be usedThe evaluation used to determine whether a eligible entity will receive outcome payments under this part shall use experimental designs using random assignment, or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.(d)Progress report(1)Submission of reportThe eligible entity shall ensure that the independent evaluator will—(A)not later than 2 years after a project has been approved by the Chief Executive Officer and annually thereafter until the project is concluded, submit to the Chief Executive Officer a written report summarizing the progress that has been made in achieving each outcome specified in the agreement; and(B)before the scheduled time of the first outcome payment and before the scheduled time of each subsequent payment, submit to the Chief Executive Officer a written report that includes the results of the evaluation conducted to determine whether an outcome payment should be made along with information on the unique factors that contributed to achieving or failing to achieve the outcome, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions. (2)Submission to the CEO and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Chief Executive Officer shall submit the report to each of the authorizing committees.(e)Final report(1)Submission of reportThe eligible entity shall ensure that the independent evaluator will, not later than 6 months after the national service pay for results project is completed—(A)evaluate the effects of the activities undertaken pursuant to the agreement with regard to each outcome specified in the agreement; and(B)submit to the Chief Executive Officer a written report that includes the results of the evaluation and the conclusion of the evaluator as to whether the eligible entity has fulfilled each obligation of the agreement, along with information on the unique factors that contributed to the success or failure of the project, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions.(2)Submission to the CEO and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Chief Executive Officer shall submit the report to each authorizing committees.(f)Limitation on cost of evaluationsOf the amounts appropriated to carry out this part, the Chief Executive Officer may not obligate more than 15 percent to evaluate the implementation and outcomes of the projects under this part.(g)Applicability of other evaluation provisionsSection 179 shall not apply with respect to a national service pay for results project that is evaluated in accordance with this section.198N–2.Funding(a)Prohibition on Federal funding for credit enhancementsNo amount appropriated to carry out this part may be used to provide any insurance, guarantee, or other credit enhancement to an eligible entity under which a Federal payment would be made to an eligible entity, as the result of such entity failing to achieve an outcome specified in an agreement.(b)Matching funds requirements not applicableAn eligible entity awarded an agreement under this part shall not be subject to the matching funds requirement in section 121(e) or any other matching funds requirements that are applicable to activities funded under this Act. .3.Conforming amendments(a)Types of national service positionsSection 123 of the National and Community Service Act of 1990 (42 U.S.C. 12573) is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following:(8)A position for a participant in a national service pay for results project that is selected under part IV of subtitle H..(b)Provision of approved national service positionsSection 129 of such Act (42 U.S.C. 12581) is amended—(1)in the first sentence of subsection (c)—(A)by striking or as and inserting , as; and(B)by striking shall receive and inserting or as a national service member in a national service pay for results project that is selected under part IV of subtitle H shall receive; and(2)in subsections (j)(1) and (k)(3), by striking 501(a)(2) and inserting 501(a)(2)(A).(c)Approval process for approved positionsSection 149 of such Act (42 U.S.C. 12606) is amended—(1)in subsection (a)(1)(A)(ii), by inserting after section 123 the following: or enters into an agreement with an entity to carry out a national service pay for results project under part IV of subtitle H; and(2)in subsection (b)(1)(B)(ii), by striking E of this title, and inserting E of this title, part IV of subtitle H of this title,.(d)Limitation on program grant costsSection 189(c) is amended by striking the period at the end and inserting , and shall not apply to a pay for results project under part IV of subtitle H of title I..(e)Authorization of appropriationsSection 501(a)(2) of such Act (42 U.S.C. 12681(a)(2)) is amended to read as follows:(2)Subtitles c and d(A)In generalThere are authorized to be appropriated, for each fiscal year, such sums as may be necessary to provide financial assistance under subtitle C of title I and to provide national service educational awards under subtitle D of title I for the number of participants described in section 121(f)(1) for that fiscal year, subject to subparagraph (B).(B)Part iv of subtitle HThe Corporation shall transfer such sums as may be necessary from the funds appropriated under subparagraph (A) for that fiscal year to part IV of subtitle H of title I, and use the funds to provide national service educational awards under subtitle D of title I for participants in national service pay for results projects.(C)Funds available until expendedFunds obligated under subparagraph (B) shall remain available until expended, and any funds deobligated from a pay for results project under part IV of subtitle H shall immediately become available for activities authorized under subtitle C.. 4.VISTATitle I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) is amended by inserting after part C the following:DNational Service Pay for Results Program131.DefinitionsIn this part:(1)B Corps entityThe term B Corps entity means a private for-profit entity that—(A)has social sustainability or environmental performance standards;(B)has accountability standards; and(C)is transparent in reporting the entity's social or environmental performance. (2)B Corps partnershipThe term B Corps partnership means a partnership between a B Corps entity and one or more community-based entities.(3)Community-based entityThe term community-based entity means a public or private nonprofit organization that—(A)has experience with meeting unmet human, educational, environmental, or public safety needs; and(B)meets other such criteria as the Director may establish.(4)Eligible entityThe term eligible entity means—(A)a B Corps partnership; or(B)a community-based entity. (5)InterventionThe term intervention means a specific service delivered to achieve an impact through a national service pay for results project.(6)National service pay for results modelThe term national service pay for results model means a method of financing national service programs in which—(A)Federal funds are awarded to an eligible entity, only if the entity achieves certain outcomes agreed on by the entity and the Director;(B)the eligible entity coordinates with the Director and investors to identify—(i)an intervention expected to produce the outcome; and(ii)investors to fund the delivery of the intervention; and(C)the eligible entity implements the intervention through the use of volunteers.(7)National service pay for results projectThe term national service pay for results project means a project that finances national service programs using a national service pay for results model.132.National Service Pay for Results Pilot Program(a)NoticeNot later than 3 months after the date of enactment of this part, the Director shall publish in the Federal Register a request for proposals from eligible entities for national service pay for results projects in accordance with this section.(b)Required outcomes for National Service Pay for Results
 projectTo qualify as a national service pay for results project under this part, a project must effectively utilize volunteers to produce 1 or more measurable, clearly defined outcomes that result in Federal savings and social benefit through any of the activities described in subparagraphs (B) of paragraphs (1) through (5) of section 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) or described in section 103(a).(c)Application requiredThe notice described in subsection (b) shall require an eligible entity to submit, not later than 6 months after the date of publication in the Federal Register under subsection (a), an application for the national service pay for results project that addresses each of the following:(1)The outcome goals of the project.(2)The anticipated number of volunteers needed to implement the project.(3)The criteria used to determine the eligibility of a volunteer for the project, including how the potential volunteers will be identified, how such volunteers will be recruited for the project, and how such volunteers will be trained for their roles in the project.(4)A description of each intervention in the project and anticipated outcomes of the intervention.(5)A plan for implementing each intervention through the use of volunteers.(6)Rigorous evidence demonstrating that the intervention can be expected to produce the desired outcomes.(7)The target population that will be served by the project.(8)The expected social benefits to individuals who receive the intervention, the volunteers working on the project, and others who may be impacted.(9)The projected cost to the eligible entity to carry out the project, and any costs to the Federal, State, or local government associated with the project. (10)Projected Federal, State, and local government savings and other savings, including an estimate of the savings to the Federal Government, on a program-by-program basis and in the aggregate, if the project is implemented and the outcomes are achieved as a result of the intervention.(11)If savings resulting from the successful completion of the project are estimated to accrue to a State or local government, the likelihood of the State or local government to realize those savings.(12)A description of the expertise of the eligible entity, including a summary of the experience of the entity in delivering the proposed intervention or a similar intervention, or demonstrating that the entity has the expertise necessary to deliver the proposed intervention.(13)An explanation of the experience of the eligible entity in raising private and philanthropic capital to fund social service investments.(14)A description of the expertise of investors that the eligible entity intends to partner with, to the extent that the eligible entity may have identified those investors by the time the application is submitted.(15)A summary of the unmet need in the area where the intervention will be delivered or among the target population who will receive the intervention.(16)The proposed payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds.(17)The project budget.(18)The project timeline, provided that all projects shall be limited to a duration of 5 years.(19)The criteria used to determine the eligibility of an individual to be served by the project, including how selected populations will be identified, how they will be referred to the project, and how they will be enrolled in the project.(20)The evaluation design.(21)The metrics that will be used in the evaluation to determine whether the outcomes have been achieved as a result of the intervention and how the metrics will be measured.(22)An explanation of how the metrics used in the evaluation to determine whether the outcomes achieved as a result of the intervention are independent, objective indicators of impact and are not subject to manipulation by the eligible entity or investor.(23)A summary explaining the independence of the evaluator from the other entities involved in the project and the evaluator's experience in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions.(24)Any potential payment disputes related to the outcomes of the evaluation.(25)The capacity of the eligible entity to deliver the intervention to the number of volunteers the eligible entity proposes to serve in the project.133.Awarding National Service Pay for Results Pilot Program
 funds(a)Timeline in awarding agreement(1)In GeneralNot later than 3 months after the deadline for applications in accordance with section 132 has expired, the Director shall select not less than 4 and not more than 6 eligible entities to participate in national service pay for results projects. (2)Fewer applicantsNotwithstanding paragraph (1), if fewer than 4 eligible entities meet the requirements of this part, the Director may select fewer than 4 entities.(b)Considerations in awarding agreementIn determining whether to enter into an agreement for a national service pay for results project (the application for which was submitted under section 132) the Director shall—(1)seek to ensure geographic diversity in selected entities, including by selecting not less than 1 eligible entity that plans to serve a rural community and not less than 1 eligible entity that plans to serve an urban community; and(2)consider—(A)the anticipated utilization of volunteers, and whether the eligible entity plans to utilize volunteers who come from a high-risk background;(B)the value to the Federal Government of the outcomes expected to be achieved if the outcomes specified in the agreement are achieved as a result of the intervention;(C)the likelihood, based on evidence provided in the application and other evidence, that the eligible entity will achieve those outcomes;(D)the savings to the Federal Government if the outcomes specified in the agreement are achieved as a result of the intervention;(E)the savings to State and local governments if the outcomes specified in the agreement are achieved as a result of the intervention; and(F)the expected quality of the evaluation that would be conducted with respect to the agreement.(c)Agreement authority(1)Agreement requirementsThe Director may enter into an agreement for a national service pay for results project with an eligible entity selected under this part if the Director determines that each of the following requirements are met:(A)The eligible entity agrees to achieve 1 or more outcomes as a result of the intervention, as specified in the agreement and validated by independent evaluation, in order to receive payment.(B)The Federal payment to the eligible entity for each specified outcome achieved as a result of the intervention is less than or equal to the value of the outcome to the Federal Government over a period not to exceed 10 years, as determined by the Director, in consultation with the entity.(C)The project will begin not more than 12 months after the eligible entity has been selected.(D)The duration of the project does not exceed 5 years.(E)The eligible entity has demonstrated, through the application submitted under section 132, that, based on prior rigorous experimental evaluations or rigorous quasi-experimental studies, the intervention can be expected to achieve each outcome specified in the agreement.(F)The eligible entity has experience raising private or philanthropic capital to fund social service investments. To the extent the eligible entity does not have such experience or is unable to secure private or philanthropic capital prior to its application submission, the Director may assist selected programs in attaining such funding. (G)The eligible entity applying for the program has shown that it has experience delivering the intervention, a similar intervention, or has otherwise demonstrated the expertise necessary to deliver the intervention.(H)The project will utilize volunteers to implement the intervention.(2)Ability to finance project(A)PlanOn the date that is 6 months after the date of an agreement under this subsection—(i)the eligible entity shall provide the Director with a plan demonstrating that the entity has the capability to fully fund the up-front costs of the project and will have such funds available and reserved for the project not later than 1 year after the date of such agreement; and(ii)if the Director finds that the eligible entity is not likely to have the capability to fully fund the up front costs of the project, the Director may terminate such agreement.(B)Funds reserved On the date that is 6 months after the date of an agreement under this subsection, if the eligible entity does not have the funds available and reserved to fully fund the up-front costs of the project, the Director may terminate the agreement under this subsection.(3)Impact of selectionSubject to paragraph (2), for purposes of applying provisions of part A and part C, if the Director enters into an agreement with an entity for a project under this section—(A)except with respect to provisions that are otherwise specified in this part, the entity shall be considered a sponsoring organization of VISTA; and(B)subject to subsection (d) and except with respect to provisions that are otherwise specified in this part, the volunteers participating in that project shall be considered VISTA volunteers.(4)Payment(A)In GeneralThe eligible entity selected under this part shall pay the entire up-front costs of the project under this part.(B)Outcome paymentThe Director shall pay the selected eligible entity, after completion of the project, only if the independent evaluator described in section 134(b) determines that the national service pay for results project has met the requirements specified in the agreement and achieved an outcome as a result of the intervention, as specified in the agreement and validated by independent evaluation.(C)Amount of paymentThe Director shall have discretion in determining the amount of funds awarded for each pay for results project under this part, except that such amount shall be specified as part of the agreement with each entity under this section.(d)VolunteersThe assignment of volunteers under this part, and the provision of support for such volunteers, including any subsistence allowances and stipends, shall be on such terms and conditions as the Director shall determine to be appropriate, but shall not exceed the level of support provided under section 105. Projects using volunteers who do not receive stipends may also be supported under this part.134.Evaluations(a)Authority To enter into agreementsFor each eligible entity awarded a national service pay for results project approved by the Director under this part, the Director shall enter into an agreement with such eligible entity to pay for all or part of the independent evaluation to determine whether the entity’s project has achieved a specific outcome as a result of the intervention in order for the selected entity to receive outcome payments under this part.(b)Evaluator qualificationsThe Director may not enter into an agreement with an entity under this section unless the Director determines that—(1)the evaluator is independent of the other parties to the agreement; and(2)the evaluator has demonstrated substantial experience in conducting rigorous evaluations of program effectiveness including, where available and appropriate, well-implemented randomized controlled trials on the intervention or similar interventions.(c)Methodologies To be usedThe evaluation used to determine whether an eligible entity will receive outcome payments under this part shall use experimental designs using random assignment, or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.(d)Progress report(1)Submission of reportThe eligible entity shall ensure that the independent evaluator will—(A)not later than 2 years after a project has been approved by the Director and annually thereafter until the project is concluded, submit to the Director a written report summarizing the progress that has been made in achieving each outcome specified in the agreement; and(B)before the scheduled time of the first outcome payment and before the scheduled time of each subsequent payment, submit to the Director a written report that includes the results of the evaluation conducted to determine whether an outcome payment should be made along with information on the unique factors that contributed to achieving or failing to achieve the outcome, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions. (2)Submission to the CEO and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Director shall submit the report to each of the authorizing committees.(e)Final report(1)Submission of reportThe eligible entity shall ensure that the independent evaluator will, not later than 6 months after the national service pay for results project is completed—(A)evaluate the effects of the activities undertaken pursuant to the agreement with regard to each outcome specified in the agreement; and(B)submit to the Director a written report that includes the results of the evaluation and the conclusion of the evaluator as to whether the eligible entity has fulfilled each obligation of the agreement, along with information on the unique factors that contributed to the success or failure of the project, the challenges faced in attempting to achieve the outcome, and information on the improved future delivery of this or similar interventions.(2)Submission to the CEO and CongressNot later than 30 days after receipt of the written report pursuant to paragraph (1)(B), the Director shall submit the report to each authorizing committees.(f)Limitation on cost of evaluationsOf the amounts appropriated to carry out this part, the Director may not obligate more than 15 percent to evaluate the implementation and outcomes of the projects under this part.135.Funding(a)Prohibition on Federal funding for credit enhancementsNo amount appropriated to carry out this part may be used to provide any insurance, guarantee, or other credit enhancement to an eligible entity under which a Federal payment would be made to an eligible entity, as the result of such entity failing to achieve an outcome specified in an agreement.(b)Matching funds requirements not applicableAn entity awarded an agreement under this part shall not be subject to a matching funds requirement. . 5.Authorization of appropriationsThere are authorized to be appropriated a total of $5,000,000—(1)to carry out part IV of subtitle H of title I of the National and Community Service Act of 1990 (42 U.S.C. 12653 et seq.), as amended by sections 2 and 3 of this Act; and(2)to carry out part D of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).